      Case 18-10417-lrc        Doc 53 Filed 10/02/20 Entered 10/02/20 09:36:30                    Desc Order
                                     Gtng. Mod. of Plan Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT

                                      Northern District of Georgia

                                            Newnan Division

In    Debtor(s)
Re:   Amber Chanel Clements                          Case No.: 18−10417−whd
      118 Southwind Circle                           Chapter: 13
      Newnan, GA 30265                               Judge: W. Homer Drake

      xxx−xx−6349




             ORDER APPROVING MODIFICATION OF PLAN

       A modification to the confirmed Chapter 13 plan in this case having been proposed and no objection
to that modification having been made, it is

      ORDERED that the modification is APPROVED.

      The Clerk is directed to serve a copy of this Order upon Debtor, counsel for Debtor, and any trustee.




Dated: October 2, 2020




                                                     W. Homer Drake
                                                     United States Bankruptcy Judge




Form 133a
